DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard C. Kim on 9/15/21.

The application has been amended as follows: 

Claim 6 (currently amended). The transferring system of claim 1, wherein the shaft is further configured to be coupled to [[a]] the Faraday cup on a second end of the vacuum chamber, and wherein the ball screw is configured to transfer the rotary motion to a linear motion on the shaft.

Claim 14. (currently amended) The ion implantation system of claim 8, wherein the transferring system further comprising: 

an electrical connection, wherein the electrical connection is configured to be coupled to [[a]] the Faraday cup.

Claim 15. (Currently Amended) A method for performing an ion implantation process, comprising: 
measuring an ion beam via a transferring system that is configured to be coupled to and to transfer a plurality of corresponding positions to a Faraday cup in a processing chamber; 
determining a plurality of compensation dosage levels at the plurality of corresponding positions; and 
performing the ion implantation process with a real-time dosage monitoring, 
wherein the transferring system comprises: 
a vacuum chamber, wherein the vacuum chamber is coupled to an adaptor head, which in turn is configured to be coupled to the processing chamber; 
a shaft coupled to a ball screw, wherein the ball screw and the shaft are located and configured in the vacuum chamber; and 
a vacuum rotary feedthrough, wherein the vacuum rotary feedthrough comprises at least one magnetic fluid seal so as to provide a vacuum seal, 
wherein the vacuum rotary feedthrough 4is configured through a first end of the vacuum chamber and coupled to the ball screw so as to provide a rotary motion on the ball screw, 
wherein the vacuum chamber comprises a viewing chamber, a sensor and a sensor bracket, wherein the sensor is configured to determine a position of [[a]] the faraday cup in the 

Allowable Subject Matter
Claims 1-4, 6-11, 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is directed to a transfer system for a vacuum chamber. The prior art teaches similar devices, see e.g., US 2005/0218336 A1. The instant invention is patentable over such prior art at least by way of its combination its particular vacuum rotary feedthrough with a vacuum chamber comprising a viewing chamber, a sensor, and a sensor bracket, wherein the sensor is configured to determine a position of a faraday cup in the processing chamber, and the sensor bracket is configured to allow adjustment of a position of the sensor along a length of the viewing window.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881


/WYATT A STOFFA/Primary Examiner, Art Unit 2881